PER CURIAM:
Claimant brought this action to recover for damage to his 1995 Ford 150 pick-up truck, which occurred on July 1, 1996, on Interstate 64 westbound near Sandstone. The damage consisted of a puncture to the right front tire, caused when the claimant’s son ran over a broken metal reflector post that was protruding from the ground on the shoulder portion of the highway.
The parties agreed to stipulate that the respondent was negligent, and the claimant submitted an invoice in the amount of $73.14, the cost of replacement of the tire.
In view of the foregoing, the Court makes an award to claimant in the amount of $73.14.
Award of $73.14.